UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-8601 CreditRiskMonitor.com, Inc. (Exact name of registrant as specified in its charter) Nevada 36-2972588 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 704 Executive Boulevard, Suite A Valley Cottage, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (845) 230-3000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes ¨No þ APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date: Common stock $.01 par value 7,914,462 shares outstanding as of August 2, 2011. CREDITRISKMONITOR.COM, INC. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets – June 30, 2011 (Unaudited) and December 31, 2010 2 Statements of Income for the Three Months Ended June 30, 2011 and 2010 (Unaudited) 3 Statements of Income for the Six Months Ended June 30, 2011 and 2010 (Unaudited) 4 Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (Unaudited) 5 Condensed Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 4. Controls and Procedures 12 PART II. OTHER INFORMATION Item 6. Exhibits 12 SIGNATURES 13 1 Index PART I. FINANCIAL INFORMATION Item 1. Financial Statements CREDITRISKMONITOR.COM, INC. BALANCE SHEETS JUNE 30, 2, 2010 June 30, December 31, (Unaudited) (Note 1) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowance Other current assets Total current assets Property and equipment, net Goodwill Deferred taxes on income Prepaid and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Deferred revenue $ $ Accounts payable Accrued expenses Total current liabilities Other liabilities Total liabilities Stockholders’ equity: Preferred stock, $.01 par value; authorized 5,000,000 shares; none issued Common stock, $.01 par value; authorized 25,000,000 shares; issued and outstanding 7,914,462 and 7,899,462 shares, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying condensed notes to financial statements. 2 Index CREDITRISKMONITOR.COM, INC. STATEMENTS OF INCOME FOR THE THREE MONTHS ENDED JUNE 30, 2 (Unaudited) Operating revenues $ $ Operating expenses: Data and product costs Selling, general and administrative expenses Depreciation and amortization Total operating expenses Income from operations Other income, net Income before income taxes Provision for income taxes ) ) Net income $ $ Net income per share of common stock: Basic $ $ Diluted $ $ Weighted average number of common shares outstanding: Basic Diluted See accompanying condensed notes to financial statements. 3 Index CREDITRISKMONITOR.COM, INC. STATEMENTS OF INCOME FOR THE SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Operating revenues $ $ Operating expenses: Data and product costs Selling, general and administrative expenses Depreciation and amortization Total operating expenses Income from operations Other income, net Income before income taxes Provision for income taxes ) ) Net income $ $ Net income per share of common stock: Basic $ $ Diluted $ $ Weighted average number of common shares outstanding: Basic Diluted See accompanying condensed notes to financial statements. 4 Index CREDITRISKMONITOR.COM, INC. STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes Deferred rent - Stock-based compensation Unrealized gain on marketable securities ) ) Changes in operating assets and liabilities: Accounts receivable ) Other current assets Prepaid and other assets ) ) Deferred revenue Accounts payable Accrued expenses ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of marketable securities - ) Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying condensed notes to financial statements. 5 Index CREDITRISKMONITOR.COM, INC. CONDENSED NOTES TO FINANCIAL STATEMENTS (Unaudited) (1) Basis of Presentation The accompanying unaudited condensed financial statements of CreditRiskMonitor.com, Inc. (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Certain information and footnote disclosure required by generally accepted accounting principles (“GAAP”) in the United States for complete financial statements have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”). In the opinion of management, the accompanying unaudited condensed financial statements reflect all material adjustments, including normal recurring accruals, necessary to present fairly the Company’s financial position, results of operations and cash flows for the periods presented, and have been prepared in a manner consistent with the audited financial statements for the fiscal year ended December 31, 2010. The results of operations for the three and six months ended June 30, 2011 are not necessarily indicative of the results of a full fiscal year. The December 31, 2010 balance sheet has been derived from the audited financial statements at that date, but does not include all disclosures required by GAAP. These financial statements should be read in conjunction with the audited financial statements and the footnotes for the fiscal year ended December 31, 2010 included in the Company’s Annual Report on Form 10-K. (2) Stock-Based Compensation The Company applies ASC 718, “Compensation-Stock Compensation” (“ASC 718”) to account for stock-based compensation. The following table summarizes the stock-based compensation expense for stock options that was recorded in the Company’s results of operations in accordance with ASC 718 for the three and six months ended June 30: 3 Months Ended 6 Months Ended June 30, June 30, Data and product costs $ Selling, general and administrative expenses $ (3) Other Recently Issued Accounting Standards The Financial Accounting Standards Board and the SEC had issued certain accounting pronouncements as of June 30, 2011 that will become effective in subsequent periods; however, management does not believe that any of those pronouncements would have significantly affected our financial accounting measurements or disclosures had they been in effect during the interim periods for which financial statements are included in this quarterly report. Management also believes those pronouncements will not have a significant effect on our future financial position or results of operations. 6 Index (4) Fair Value Measurements The Company records its financial instruments that are accounted for under ASC 320, “Investments-Debt and Equity Securities” at fair value. The determination of fair value is based upon the fair value framework established by ASC 820, “Fair Value Measurements and Disclosures” (“ASC 820”). ASC 820 provides that a fair value measurement assumes that the transaction to sell an asset or transfer a liability occurs in the principal market for the asset or liability or, in the absence of a principal market, the most advantageous market for the asset or liability. The fair value hierarchy is broken down into three levels based on the source of inputs as follows: (a) Level 1 – valuations based on unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; (b) Level 2 – valuations based on quoted prices in markets that are not active, or financial instruments for which all significant inputs are observable; either directly or indirectly; and (c) Level 3 – valuations based on prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable; thus, reflecting assumptions about the market participants. The Company’s cash, cash equivalents and marketable securities are stated at fair value. The carrying value of accounts receivable, other current assets, accounts payable and other current liabilities approximates fair market value because of the short maturity of these financial instruments. The Company’s cash equivalents and marketable securities are generally classified within Level 1 of the fair value hierarchy because they are valued using quoted market prices. Marketable securities include U.S. government bonds. The table below sets forth the Company’s cash and cash equivalents and marketable securities as of June 30, 2011 and December 31, 2010, respectively, which are measured at fair value on a recurring basis by level within the fair value hierarchy. June 30, 2011 December 31, 2010 Level 1 Level 2 Level 3 Total Total Cash and cash equivalents $ $
